DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Response to Amendment
Applicant’s amendment filed November 23, 2020, has been entered.  The specification and claims 5, 6, and 8-10 have been amended as requested.  Claims 1-4, 7, and 11-22 have been cancelled and new claims 23-26 have been added.  Thus, the pending claims are 5, 6, 810, and 23-26.  
Said amendment is sufficient to overcome the claim rejections under 35 USC 112 as set forth in sections 6-11 of the last Office action (Non-Final Rejection mailed January 9, 2020).  


Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)



Specification
The amendment filed November 23, 2020, is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “The slender elongate elements have a length ranging between 0.5 inches and 4 inches.” (Section [0025] of the specification.)  While original claim 4 includes the limitation “the synthetic slender elongate elements are formed to have a blade length ranging between 0.5 inches and 4 inches,” the specification as originally filed does not support “a length” as recited.  Note the term “length” can be descriptive of the total length of the synthetic strands that form said elongate elements prior to attachment to a base or to the .  
Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Objections
Claim 23 is objected to because of the following informalities:  the recitation “between about about 15” in line 8 of the claim.  Appropriate correction is required.


Claim Interpretation
While the specification teaches the invention can be deployed with little or no ballasting or anchoring (abstract), the scope of ballasting disclosed in the specification is limited to conventional ballasting for environmental covers, in particular, tires and sand tubes (section [0004]).  Thus, the recitation to “ballast system” in independent claim 23 is limited to conventional ballasting for environmental covers, in particular, tires and sand tubes.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 23, 5, 6, 8-10, and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 23 recites “wherein the slender elongate elements have a length ranging between 0.5 inches and 4 inches.”  While original claim 4 includes the limitation “the synthetic slender elongate elements are formed to have a blade length ranging between 0.5 inches and 4 inches,” the specification as originally filed does not support “a length” as recited.  Note the term “length” can be descriptive of the total length of the synthetic strands that form said elongate elements prior to attachment to a base or to the length of the tufted strands in a U-shape pile tuft, rather than the blade length or pile height of the attached elongate elements.  Claims 5, 6, 8-10, and 24-26 are also rejected for their dependency thereupon.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23, 5, 6, 8-10, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 23 is indefinite for the recitation “similar environmental sites or material stockpiles that require a water-resistant closure system or a plastic rain barrier.”  The scope of “similar” is unclear since the manner of similarity is unknown.  Are said sites or stockpiles similar in the fact that they require a water-resistant closure system or plastic rain barrier or do they need to have some other element that renders them “similar” (e.g., location, smell, structure, color, etc.)?  For examination purposes, the claim is interpreted as “other environmental sites or material stockpiles that require a water-resistant closure system or a plastic rain barrier.”  Note cancelled claim 1 used the term “other” rather than “similar.”  (See section 7 of the Non-Final Rejection mailed December 4, 2014.)
Claim 23 is also indefinite for the recitation “wherein the slender elongate elements have a length ranging between 0.5 inches and 4 inches.”  It is unclear if the term “length” is descriptive of the elongate elements prior to being tufted, in a tufted U-shape pile tuft, or the pile height.  
The phrase “being exposed to wind” in claim 23 is a relative phrase which renders the claim indefinite.  Said phrase is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Without knowing the speed or force of the wind, the full scope of the claimed invention is unclear.
Claims 5, 6, 8-10, and 24-26 are also rejected for their dependency upon claim 23.
Claim 25 is indefinite for the recitation “to create wind aero-dynamic conditions that prevent uplift of the exposed cover and impermeable geomembrane below.” First, there is 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 5, 6, 8-10, and 23-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0069642 issued to Ayers et al. in view of US 3,332,828 issued to Faria et al. and US 2007/0009680 issued to Dipple.
Applicant has replaced independent claim 1 with new independent claim 23.  However, said new claim is insufficient to overcome the prior art rejection for the reasons set forth below.   	
Specifically, Ayers discloses a cover system for waste sites and environmental closures, wherein said cover system comprises a synthetic grass and an impermeable geomembrane (abstract).  The cover system can be applied without the use of heavy earthwork equipment as a temporary or final cover to control odors, erosion, gas migration, and contaminate migration 
Synthetic grass is defined as a composite of at least two geotextiles (woven or nonwoven) tufted with synthetic yarns or strands that has the appearance of grass (section [0005]).  Geomembranes include conventional and textured polymeric materials, such as high density polyethylene, very low density polyethylene, linear low density polyethylene, polyvinyl chloride, etc. (sections [0006], [0060], and [0078]).  A suitable synthetic grass embodiment comprises polyethylene fibers having a length of 2-2.5 inches tufted into two fabrics consisting of needle punched nonwoven polyester and woven polypropylene geotextiles (sections [0029] and [0035]).  The yarns employed to make the synthetic grass blades of the synthetic grass may comprise weather and water resistant green yarns, such as 100% UV stabilized polyethylene yarns (section [0080]).  In one embodiment, the synthetic or artificial grass 103 having a geotextile backing 104 is applied directly on the geomembrane 102, which can read on applicant’s limitation of claim 9 “the geomembrane is applied directly on a back of the synthetic turf cover” (Figure 2).  .  
Thus, Ayers teaches applicant’s claimed invention of claims 23, 5, 6, 8-10, and 24 with the exceptions (a) the slender elongate elements (e.g., synthetic grass blades) have a density of about 15-120 osy, preferably 20-100 osy, (b) the cover system has a weight of at least 0.3 lbs/sf 
Regarding the exception (a), Ayers fails to teach a face weight for said synthetic grass yarns (i.e., density of elongate elements).  However, it is well known in the art to employ monofilament fibers or slit film for synthetic grass yarns at the face weight claimed.  For example, Faria discloses an artificial turf comprising synthetic grass pile face yarns tufted, woven, or knitted into a backing fabric (col. 2, lines 11-22).  The pile face yarns are preferably extruded monofilaments that are generally flat and ribbon shaped (col. 2, lines 23-31).  The monofilament ribbon face yarns will generally have a face weight of 10-40 osy, preferably about 24 osy (col. 3, lines 39-42 and 53-59).  Additionally, Dipple teaches a synthetic grass fabric comprising pile fibers having a height of 0.5-4 inches (section [0017]) and a pile weight of at least 50 osy (section [0018]).  Dipple also teaches other ranges for pile weight may be employed, such as 30-40 osy (section [0035]).  
Hence, it would have been readily obvious to one of ordinary skill in the art to select an appropriate face weight of 10-40 osy or of at least 50 osy, both of which are within applicant’s claimed range of about 15-120 osy, preferably 20-100 osy, since said face weight ranges are commonplace in the synthetic grass art.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, exception (a) is rejected as being obvious over the cited prior art.  
Regarding exception (b), wherein the cover system has a weight of at least 0.3 lbs/sf in the absence of subterranean anchoring and/or ballast system or sand infill, it is first noted the for landfills, stockpiles, etc., wherein the cover system comprises the recited composite structure.  Said cover system is not actually limited to being installed in a landfill or other location.  The claims are merely limited to the composite having an intended use for covering landfills, stockpiles, etc. in the absence of subterranean anchoring and/or ballast system or sand infill.  Hence, the recitation that the cover system has “a weight of at least 0.3 lbs/sf in the absence of subterranean anchoring and/or ballast system or sand infill” merely limits the weight of the cover system comprising the recited composite and not the weight of the cover system plus the weight of any additional infill, anchoring, or ballasting.  
Ayers fails to teach suitable basis weights for the synthetic grass composite cover.  As such, one can assume suitable basis weights are conventional and one must look to prior art synthetic grass composites for guidance.  It is well known in the art that synthetic grass composites may have basis weights of about 0.3 lbs/sf (about 43 osy) or more.  For example, Dipple teaches total weights of synthetic turfs may vary according to the end use (section [0032]), but discloses an exemplary basis weight for a synthetic grass composite comprising a tufted primary backing and secondary backing of 83 osy (about 0.58 lbs/sf) (sections [0026], [0027], and [0034]).  For other embodiments, the synthetic turf may have a basis weight ranging from 40-80 osy (about 0.28-0.56 lbs/sf) or 55-60 osy (about 0.38-0.42 lbs/sf) (section [0037]).  
Hence, it would have been obvious to one of ordinary skill in the art to provide an synthetic turf cover for the Ayers invention having a basis weight of at least about 0.3 lbs/sf (at least about 43 osy), wherein said basis weight is selected based upon the desired end use, since said basis weight range is common for synthetic grass composites comprising pile yarns attached 
Regarding exception (c) “whereby the wind-resistant synthetic cover system being exposed to wind, uplift of the wind-resistant synthetic cover system is resisted by the weight of the material of the wind-resistant synthetic cover system itself,” said exception is a functional “whereby” statement.  It has been held that the functional “whereby” statement does not define any structure and accordingly cannot serve to distinguish.  In re Mason, 114 USPQ 127.  Since the claim is not drawn to a cover system covering an outdoor landfill, stockpile, etc. that would necessitate exposure to wind, the “whereby” statement merely requires the capability of the composite to being wind resistant by its own weight.  The composite synthetic grass of the cited prior art having a pile height of 2-2.5 inches, a face weight of 10-40 osy, and a weight of at least about 0.3 lbs/sf meets the claimed structural and chemical limitations of applicant’s claims. In other words, the claimed product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant (i.e., wind resistance) are also obviously present.  The burden is shifted to applicant to show otherwise.  
Additionally, Ayers teaches the cover system may be installed on very steep slopes and does not require the use of an extensive anchoring system to resist wind uplift (i.e., wind-when installed in a future state over a landfill or other environment. The claims do not positively recite the cover installed or positively limit the absence of an anchor, ballast, or infill system. The claims are drawn to a cover alone not an installed cover and not an installed cover subjected to a particular wind load. As such, the prior art of Ayers as modified by Faria and Dipple meets the positively cited structural limitations of claims.  
Furthermore, note the recitation to the resistance of wind uplift is relatively claimed and is subjective to the degree of wind load applied. As such, it is asserted that the Ayers cover system having the modified density and basis weight would necessarily be capable of resisting wind uplift by its own weight at least when said wind is a relatively light wind load (e.g., light breeze rather than hurricane force winds).  Therefore, exception (c) and claims 23, 5, 6, 8-10, and 24 are held to be obvious over the cited prior art.  
Regarding claim 25, as noted above, Ayers teaches the synthetic grass comprises yarns tufted into a geotextile backing that resemble natural grass.  Such tufted synthetic grasses are pile fabrics comprising upstanding vertical (i.e., pile) yarns.  Note Figure 2a of Ayers, Figures 1 and 2 of Faria, and Figure 1 of Dipple, each of which depict vertical synthetic grass filaments attached to a backing.  Thus, the cited prior art synthetic grass composite meets the claimed structural and chemical limitations of applicant’s claims. In other words, the claimed product has been determined to be obvious over the cited prior art.  Any properties of that product would 
Regarding claim 26, Ayers fails to explicitly teach the synthetic grass fibers comprise monofilaments or slit film fibers.  However, as noted above, Faria teaches known synthetic grass fibers comprise ribbon-like (i.e., slit-film or tape) monofilaments.  Hence, it would have been obvious to one of ordinary skill in the art to select such known monofilaments for the Ayers invention.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 26 is rejected as being obvious over the prior art.


Response to Arguments
Applicant’s arguments filed the amendment have been fully considered but they are not persuasive.  
Applicant asserts the claimed face weight of the synthetic grass cover would not have been obvious in view of Faria, since Faria is directed to artificial turf for sport and recreational purposes and not to landfill covering systems (Amendment, page 10, 1st paragraph).  Applicant argues the Faria synthetic grass necessitates drainage, which is contrary to the claimed impermeable cover system (Amendment, page 10, 2nd and 3rd paragraphs).  As such, applicant states, “An engineer, faced with trying to improve the disclosure of Ayers, would not look to st paragraph). 
The examiner respectfully disagrees.  Ayers teaches the cover system comprises “synthetic grass” and an impermeable geomembrane, wherein said “synthetic grass” is defined as a composite of at least two geotextiles tufted with synthetic yarns that has the appearance of natural grass (abstract and section [0005]).  Ayers also teaches artificial grass is known to be employed for sports fields, landscaping, and airport runways (section [0008]).  Additionally, Ayers teaches (section [0030]): 
The synthetic grass technology was originally developed primarily for professional sport venues.  The polyethylene yarns durability against UV light lends itself well to the closure cover on environmental projects.

These teachings, along with the lack of a specific teaching to a suitable face weight or density, suggests to the skilled artisan that the synthetic grass employed in Ayers cover system may be a synthetic grass composite having a conventional or known face weight or density.  Hence, it would have been readily obvious to a skilled artisan to look to known synthetic grass composites suitable for use in sports or landscaping for guidance on said face weight or density.  [Note the skilled artisan (i.e. “an engineer”) is not necessarily looking to improve the Ayers invention, but rather just fill in the gaps of the disclosure, wherein said gaps amount to features that are known and understood in the prior art and thus, are not specifically disclosed by Ayers.]  There is nothing on record establishing that synthetic grass composites employed for environmental covers would require different face weights than those suited for sports or landscaping.  Therefore, absent a showing of unexpected results achieved from the claimed face weight or other evidence of nonobviousness, said face weight is held to be obvious over the cited prior art.  
Regarding the Dipple reference, applicant similarly argues the reference is directed to sports playing surfaces (Amendment, page 11, 2nd paragraph).  In reply, the Dipple teaching is directed to the making of synthetic grass fabrics, which, as in the previous argument set forth above, is the basis for Ayers synthetic turf cover.  Dipple teaches a like tufted structure of like materials, wherein the reference teaches a basis weight range suitable for a variety of 
Additionally, applicant argues paragraph [0032] of Dipple cited by the examiner “is in fact referring to pile weight” and not total weight as presently claimed (Amendment, page 11, 2nd paragraph).  Specifically, applicant presents calculations for the weight of the claimed cover system when the elongate elements have a pile height of 2.25 inches in order to compare the present invention to Dipple’s exemplary embodiment having a pile height of 2.25 inches and a total weight of 83 osy (Amendment, page 12, 1st-5th paragraphs).  Applicant summarizes the calculation by stating, “it is evident that for the proposed combination to have the same weight without ballast as the claimed invention, it must have longer elongate elements/yarn/pile” (Amendment, page 13, 1st paragraph).  Applicant then concludes the prior art fails to teach or suggest the claimed invention and that “longer strands are more susceptible to damage from the wind as well” (Amendment, page 13, 1st paragraph). 
In response, applicant’s argument is faulty for several reasons.  First, the teachings of Dipple are not limited to a total weight of 83 osy; the reference teaches other preferred embodiments have a total weight range of about 40-80 osy (i.e., about 0.28-0.56 lbs/sf).  Second, the total weight is not just dependent upon the pile height, but includes the weights of the primary and second backings.  Dipple teaches a range of weights for the primary backing (i.e., 3-15 osy) and secondary backing (i.e., 5-30 osy) (section [0015]).  Third, the pile of Dipple is not limited to 2.25 inches.  In fact, Dipple teaches a pile length of 0.5-4 inches (section [0017]), which is equivalent to applicant’s claimed range.  Dipple also teaches a preferred pile density or face weight of at least 50 osy, but teaches other ranges such as 30-40 osy may be employed (sections [0018] and [0035]).  In .  


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        July 20, 2021